On March 21, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years with two (2) years suspended, for the offense of Count I: Partner or Family Member Assault, third or Subsequent Offense, a felony.
On August 10, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however the defendant’s counsel Russell LaFontaine was present. The state was not represented.
Before hearing the application, Mr. LaFontaine advised the Sentence Review Division that he spoke with the defendant prior to the hearing and the defendant stated that he did not wish to proceed.
*80DATED this 21st day of August, 2006.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 10th day of August, 2006.
Alt. Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Alt. Member, Hon. Douglas Harkin.